DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022 has been entered.
The amendments of claims 21 and 32 as well as the addition of claims 45-50 are acknowledged. 
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The previous 35 USC 112 (b) rejections regarding “therapeutically effective” are withdrawn in light of the removal of this claim limitation. However, the addition of “significant” creates new 35 USC 112 (b) issues that are outlined below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21 and 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, specifically it does not rely on Schiffrin. The rejection has been updated below in light of Frauchiger et al. (US 2011/0118204).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29, 31, and 45-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “significant” in claim 21 is a relative term which renders the claim indefinite. The term “significant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 22-29 and 31, as dependents of claim 21, are rejected for the same reason as explained above for claim 21.
The term “effectiveness” in claim 45 is a relative term which renders the claim indefinite. The term “effectiveness” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree – it does not even appear within the specification, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 46-50 are rejected as dependents of claim 45.
Regarding claim 50, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) and MPEP 2173.05(p)(II). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318. In this case, claim 50 is directed to a “system” and yet claims method steps of using an apparatus – “the barrier is positioned within the small intestine for between three days to one hundred and eighty days before removal of the barrier and administration of the pro-biotic therapy or the pre-biotic therapy.” Like in Katz, claim 50 is indefinite because the method steps involving positioning the barrier and removal of the barrier before administration of therapy are not directed to the system, but rather to actions of those using the system. For examination purposes, this claim is interpreted as the barrier is configured such that it can be positioned within the small intestine for between three days to one hundred and eighty days before removal of the barrier and administration of the pro-biotic therapy or the pre-biotic therapy. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 45-50 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Belhe et al. (US 2010/0256775).
Regarding claim 45, Belhe discloses a minimally invasive system (see Figs. 1, 19B, 77) comprising: a barrier to nutrients that can be safely placed and removed from the small intestine (see para. 10, 13, 97, bypass of food and organ secretions is barrier).
Additionally, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original) and MPEP 2114. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this case, Belhe discloses all the required structure limitations as the use of the system disclosed by Belhe, in acting as a barrier to nutrients, once removed, allows for oral administration of pro-biotic therapy or pre-biotic therapy and would allow for the improvement of the effectiveness of a pro-biotic therapy or a pre-biotic therapy. 
Regarding claim 46, Belhe discloses the barrier is configured to block nutrient uptake within a treatment region of the small intestine defined as a first two feet of small intestine and bacteria inhabiting the treatment region of the small intestine (see Figs. 1, 19B,77; para. 10, 13, 97, thin tube length from 1 inch to 5 feet). 
	Regarding claim 47, Belhe discloses the barrier comprises a thin sleeve made of an impermeable polymer (see para. 10, 13, 97, bypass of food/nutrients via the thin sleeve would lead to impermeability, otherwise would not bypass). Additionally, Belhe discloses thickness of .0001-10 inches and discloses possible materials as polyurethanes, silicones, and ePTFE (see para. 97).
	Regarding claim 48, Belhe discloses the barrier comprises a proximal end and a distal end (see Figs. 1, 19B, 77, proximal end being closest to stomach and distal being further from stomach) and wherein the proximal end of the barrier is anchored at the pylorus (see Figs. 19B, 77). 
	Regarding claim 49, Belhe discloses the proximal end of the barrier is anchored at the pylorus by means of an anchoring element 110 (see Figs. 19B, 77; para. 95, 110, stents can be comprised of nitinol). 
	Regarding claim 50, Belhe discloses that the barrier can be positioned within the small intestine (see para. 5, implants designed for long-term performance) and can be left for between three days to one hundred and eighty days before removal of the barrier and administration of the pro-biotic therapy or the pre-biotic therapy.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-29 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belhe et al. (US 2010/0256775) in view of Errico et al. (US 2011/0046537) and further in view of Frauchiger et al. (US 2011/0118204).
Regarding claims 21 and 28, Belhe discloses a method of treating obesity or diabetes (see Abstract, para. 2), the method comprising: implanting an intestinal sleeve 111 along a treatment length of an intestine of a patient (see Figs. 1, 19B, and 77), the treatment length of the patient’s intestine having an initial microbial population (see Fig. 1, intestines naturally have a microbial population and the initial microbial population would be whatever is there initially when the sleeve is placed), the intestinal sleeve configured to prevent nutrients from reaching the initial microbial population and thereby reduces the initial microbial population to a reduced microbial population along the treatment length without the use of antibiotics (see Fig. 1, para. 10, 13, 97, tubular implant materials bypass interaction between foods and areas in which the tubular implant/sleeve is placed, which consequently has the effect of starving the microbial population such that it is reduced without the use of antibiotics); removing the intestinal sleeve from the intestine after a designated period of time and a reduction in the initial microbial population (see para. 107, the length of time that the sleeve is placed will inherently correlate with a reduction of the microbial population).
Belhe does not specifically teach the reduction being a therapeutically effective reduction or the designated period of time being from about three days to about three years.
Errico discloses the sleeve maintained in position for 2 weeks to one year (see para. 70), which falls within the 3 days to three years time period disclosed by applicant . It would be obvious to a person having ordinary skill in the art at the time of invention to have the sleeve maintained in position for 2 weeks to one year, as disclosed and by Errico, in order to treat obesity or diabetes of the patient with the sleeve. Consequently, since the time of the sleeve is directly correlated to the lack of nutrients to the microbial population and related reduction in microbial population, and Applicant requires the sleeve in place for three days to three years to get to that therapeutically effective reduction (see cl. 28, showing 3 days to 30 years), one would expect that having the sleeve maintained in position for 2 weeks to one year would lead to a therapeutically effective reduction. 
Belhe does not disclose administering probiotic therapy to the intestine of the patient after removing the intestinal sleeve to promote beneficial intestinal microbial flora at least along the treatment length of the patient’s intestine to increase the reduced microbial population within an area of the intestine modified by the sleeve.
	Frauchiger discloses giving a nutritional composition (see Abstract) to a patient recovering from surgery, especially gastro-intestinal surgery (see para. 42), and including probiotics (see para. 42, 65) that include any probiotic selected from the group comprising Bifidobacterium, Lactobacillus, Streptococcus, Enterococcus and Saccharomyces, including specifically Lactobacillus acidophilus, Bifidobacterium longum, Lactobacillus plantarum, and Lactobacillus paracasei (see para. 42), allowing for the composition to give specific nutritional benefits to the patient. It would have been obvious to a person having ordinary skill in the art at the time of invention to have the method of Belhe and Errico include administering probiotic therapy via a nutritional composition including probiotics such as those disclosed by Frauchiger after removing the intestinal sleeve, as Frauchiger discloses using this nutritional compositon for a patient recovering from gastro-intestinal surgery, and the removal of the sleeve would be gastro intestinal surgery and allow for nutritional benefits to the patient. As a result of the probiotic going through the gastrointestinal system, the probiotic would reach the treatment length of the patient’s intestine (as the sleeve would be removed), allowing for an increase in the reduced microbial population within an area of the intestine modified by the sleeve (this increase would be in direct reaction to the probiotic, and applicant shows that this reaction would naturally occur from administration of a probiotic in paragraph 48 of the originally field specification of the current application). 
Regarding claim 22, teachings of Belhe, Errico, and Frauchiger are described above, and Belhe further discloses the sleeve is about 0.30 to about 0.61 meters in length (see para. 97, 1 inch – 5 ft is equivalent of 0.0254-1.524 meters and encompasses 0.3-0.61 meters). 
Regarding claim 23, teachings of Belhe, Errico, and Frauchiger are described above, and Belhe further discloses wherein the sleeve is configured to pass chyme from about 0.30 to about 0.61 meters into the proximal jejunum of the patient when implanted (see Fig. 1, para. 97, if sleeve is placed near pylorus and is 0.0254-1.524 meters in length, allowing chyme to pass from stomach into sleeve, the chyme will move the required 0.30-0.61 meters into proximal jejunum of patient when implanted).
Regarding claim 24, teachings of Belhe, Errico, and Frauchiger are described above, and Belhe further discloses wherein anchoring the sleeve includes anchoring the sleeve to the pylorus (see Fig. 19B, 77). 
Regarding claim 25, teachings of Belhe, Errico, and Frauchiger are described above, and Belhe further discloses the method further comprising an anchoring element 110 configured to attach the intestinal sleeve to the pylorus (see Fig. 77), wherein the anchoring element comprises two flanges (see Fig. 77, flange above and below pylorus 106), with one flange configured to be located on an intestinal side of the pylorus and one flange configured to be located on a stomach side of the pylorus (see Fig. 77).
Regarding claim 26, teachings of Belhe, Errico, and Frauchiger are disclosed above, and Belhe further discloses wherein the anchoring element further comprises a covering comprising a biocompatible polymer or fabric (see para. 96).
Regarding claim 27, teachings of Belhe, Errico, and Frauchiger are described above, and Belhe further discloses the sleeve comprises an impermeable polymer (see para. 10, 13, diversion of all food would require impermeability of the food and para. 97 disclosing polymers that are impermeable).
Regarding claim 29, the teachings of Belhe, Errico, and Frauchiger are disclosed above, and further disclose wherein the probiotic therapy is administered to the patient after the sleeve is removed (see rejection of claim 21, administration of therapy after surgery and would occur after sleeve is removed). As this combination discloses starting therapy after surgery, then after surgery would include the day of removal surgery. 
Regarding claim 31, teachings of Belhe, Errico, and Frauchiger are described above, and Belhe further discloses wherein the sleeve is implanted and removed endoscopically (see para. 2, 6, 10, 11, 16, 17, 20, 26, 107).
Claims 32-36, 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belhe et al. (US 2010/0256775) in view of Frauchiger et al. (US 2011/0118204).
Regarding claim 32, Belhe discloses a method of treating obesity or diabetes in a patient having an intestine with a treatment length (see Abstract, para. 2, Figs. 1, 19B, 77), the method comprising: implanting an intestinal sleeve 111 along the treatment length of the intestine of the patient (see Figs. 1, 19B, and 77), the treatment length of the patient’s intestine having an initial microbial population (see Fig. 1, intestines naturally have a microbial population and the initial microbial population would be whatever is there initially when the sleeve is placed), the intestinal sleeve configured to prevent nutrients from reaching the initial microbial population and thereby reduces the initial microbial population along the treatment length to a reduced microbial population without the use of antibiotics (see Fig. 1, para. 10, 13, 97, tubular implant materials bypass interaction between foods and areas in which the tubular implant/sleeve is placed, which consequently has the effect of starving the microbial population such that it is reduced without the use of antibiotics); removing the intestinal sleeve from the intestine of the patient after the microbial population has been reduced by a designated amount (see para. 107, length of time designated to have the sleeve along intestine determines the specific reduction of microbial population, and this reduction would be expected due to its inevitability).
Belhe does not disclose administering probiotic therapy to the intestine of the patient after removing the intestinal sleeve to promote beneficial intestinal microbial flora at least along the treatment length of the patient’s intestine to increase the reduced microbial population within an area of the intestine modified by the sleeve. 
Frauchiger discloses giving a nutritional composition (see Abstract) to a patient recovering from surgery, especially gastro-intestinal surgery (see para. 42), and including probiotics (see para. 42, 65) that include any probiotic selected from the group comprising Bifidobacterium, Lactobacillus, Streptococcus, Enterococcus and Saccharomyces, including specifically Lactobacillus acidophilus, Bifidobacterium longum, Lactobacillus plantarum, and Lactobacillus paracasei (see para. 42), allowing for the composition to give specific nutritional benefits to the patient. It would have been obvious to a person having ordinary skill in the art at the time of invention to have the method of Belhe and Errico include administering probiotic therapy via a nutritional composition including probiotics such as those disclosed by Frauchiger after removing the intestinal sleeve, as Frauchiger discloses using this nutritional compositon for a patient recovering from gastro-intestinal surgery, and the removal of the sleeve would be gastro intestinal surgery and allow for nutritional benefits to the patient. As a result of the probiotic going through the gastrointestinal system, the probiotic would reach the treatment length of the patient’s intestine (as the sleeve would be removed), allowing for an increase in the reduced microbial population within an area of the intestine modified by the sleeve (this increase would be in direct reaction to the probiotic, and applicant shows that this reaction would naturally occur from administration of a probiotic in paragraph 48 of the originally field specification of the current application). 
Regarding claim 33, teachings of Belhe and Frauchiger are described above, and Belhe further discloses wherein the sleeve is implanted such that chyme passing through the sleeve exits from about  0.30 to about 0.61 meters into the proximal jejunum of the patient (see Fig. 1, para. 97, if sleeve is placed near pylorus and is 0.0254-1.524 meters in length, allowing chyme to pass from stomach into sleeve, the chyme will move the required 0.30-0.61 meters into proximal jejunum of patient when implanted, including exiting sleeve).
Regarding claim 34, teachings of Belhe and Frauchiger are described above, and Belhe further discloses wherein anchoring the sleeve includes anchoring the sleeve to the pylorus (see Fig. 19B, 77). 
Regarding claim 35, teachings of Belhe and Frauchiger are described above, and Belhe further discloses the method further comprising an anchoring element 110 configured to attach the intestinal sleeve to the pylorus (see Fig. 77), wherein the anchoring element comprises two flanges (see Fig. 77, flange above and below pylorus 106), with one flange configured to be located on an intestinal side of the pylorus and one flange configured to be located on a stomach side of the pylorus (see Fig. 77).
Regarding claim 36, teachings of Belhe and Frauchiger are disclosed above, and Belhe further discloses wherein the anchoring element further comprises a covering comprising a biocompatible polymer or fabric (see para. 96).
Regarding claim 38, the teachings of Belhe and Frauchiger are disclosed above, and further disclose wherein the probiotic therapy is administered to the patient after the sleeve is removed (see rejection of claim 21, administration of therapy after surgery and would occur after sleeve is removed). As this combination discloses starting therapy after surgery, then after surgery would include the day of removal surgery. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781